i          i      i                                                                              i        i        i




                                    MEMORANDUM OPINION

                                              No. 04-10-00077-CV

                                          IN RE Jessica DELGADO

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 10, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 1, 2010, relator Jessica Delgado filed a petition for writ of mandamus and a

motion for further relief. The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for further relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM




           1
          … This proceeding arises out of Cause No. 2009-CI-12611, styled In the Interest of D.A., A Child, pending
in the 408th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding. However, the challenged
order was signed by the Honorable Michael Peden, presiding judge of the 285th Judicial District Court, Bexar County,
Texas.